DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2021.
Applicant’s election without traverse of Species A in the reply filed on 6/29/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid indicator port carried by the second segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 34-35 recite “the cannulated tubular vessel” but should read “the cannulated tubular anatomical vessel” to be consistent with the language recited in claim 1, line 1.
Claim 1, line 45 and 46 recite “anchoring structure” but should read “anchoring assembly” to be consistent with the language recited in claim 1, line 32.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/418,729. The copending application teaches that the fluid indicator port is carried by the first segment, however it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have fluid indicator port of the copending application to incorporate being carried by the second segment distal to the anchoring assembly since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inflatable cuff" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In particular, an inflatable cuff is introduced in claim 2, but claim 3 depends from claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US Publication 2014/0018619 A1) in view of Sommer (US Publication 2015/0018725 A1) further in view of Twardowski et al. (US Patent 4,687,471 A). Refer to figure below when “See Image 1” mentioned.
Image 1:
    PNG
    media_image1.png
    446
    727
    media_image1.png
    Greyscale

Regarding claim 1, Khoury discloses a cannula structure (Figs. 7-8) configured for cannulating a tubular anatomical vessel of a body of a patient (Fig. 8), the tubular anatomical vessel having a superficial wall (Fig. 8), the cannula structure comprising: 
a first tube (90) insertable into the tubular anatomical vessel through a cannulation point (Fig. 8), the first tube having an elongate length (Figs. 7-8) and a lumen (102) therethrough for infusing and channeling into the anatomical vessel a fluid (Lumen is perfectly capable of infusing and channeling into the anatomical vessel a fluid because it is a lumen), the first tube comprising: 
a distal fluid input (106) configured for receiving the fluid (Distal fluid input is perfectly capable of receiving the fluid because it is an opening at the end of the device); 
a first segment (See Image 1) having a first lumen (Lumen within first segment) therethrough aligned with the lumen of the first tube (Fig. 8) and which is fluidically coupled to the distal fluid input (Figs. 7-8), wherein the first segment has a lengthwise axis (See Image 1) that extends through the first lumen (Fig. 8), wherein the first segment is configured for residing entirely internal to the cannulated tubular anatomical vessel (First segment is perfectly capable of residing entirely internal to the cannulated tubular anatomical vessel, as shown in Fig. 8), and wherein a distal portion of the first segment (See Image 1) includes a flexible or semi-flexible angulatable section (See Image 1); 
a second segment (See Image 1) having a second lumen (Lumen within second segment) aligned with and integrally fluidically coupled to the first lumen (Figs. 7-8), wherein the second segment is distal to the first segment (Figs. 7-8) and the flexible or semi-flexible angulatable section (See Image 1), and wherein the first and second lumens form the lumen of the first tube (Figs. 7-8); 
a plurality of fluid outputs (92/See Image 1) coupled to the distal fluid input (Figs. 7-8) and configured for discharging the fluid into the tubular anatomical vessel (Plurality of fluid outputs is perfectly capable of discharging the fluid into the tubular anatomical vessel because they are vents/openings), wherein the plurality of fluid outputs comprises: 
an exit opening (See Image 1) disposed near or at a proximal end of the first segment (See Image 1), the exit opening configured for outputting or discharging a first portion of the fluid (Exit opening is perfectly capable of outputting or discharging a first portion of the fluid into the tubular anatomical vessel along a proximal flow direction that is (a) toward the patient's heart, and (b) parallel to the lengthwise axis of the first segment because it is an opening located in an artery, as shown in Fig. 8); and 
a set of fenestrations (92) carried by distal portions of the first segment along portions of a length of the first segment and about portions of a circumference of the first segment on the flexible or semi-flexible angulatable section of the first segment (See Image 1), the set of 2fenestrations configured for outputting or discharging a second portion of the fluid into the tubular anatomical vessel such that the second portion of the fluid flows along a distal flow direction that is (a) away from the patient's heart, (b) parallel to the lengthwise axis of the first segment, and (c) opposite to the proximal flow direction (Set of fenestrations is perfectly capable of outputting or discharging a second portion of the fluid into the tubular anatomical vessel such that the second portion of the fluid flows along a distal flow direction that is (a) away from the patient's heart, (b) parallel to the lengthwise axis of the first segment, and (c) opposite to the proximal flow direction because they are vents located in an artery, as shown in Fig. 8); and 
an anchoring assembly (96) proximal to the second segment of the first tube and carried by the first segment of the first tube near or adjacent and distal to the set of fenestrations (See Image 1), wherein the anchoring assembly is configured for engagement with the superficial wall of the cannulated tubular vessel adjacent or just internal to the cannulation point (Anchoring assembly is perfectly capable of engaging with the superficial wall of the cannulated tubular vessel adjacent or just internal to the cannulation point because it is a sheath anchor, as shown in Fig. 8), wherein the anchoring assembly comprises at least one outwardly or radially displaceable structure (96), and which is outwardly or radially displaceable away from the first lumen beyond an exterior surface of the first segment (Figs. 7-8) in response to the cannula structure/sheath 90 being intravascular and the blood (Paragraph [0036]).  
Khoury is silent regarding
wherein the anchoring assembly comprises the at least one outwardly or radially displaceable structure that is coupled to an inflation tube, and which is outwardly or radially displaceable away from the first lumen beyond an exterior surface of the first segment in response to clinician application of a positive pressure that introduces air or liquid into the anchoring assembly through the inflation tube, and wherein the anchoring assembly has a distal portion disposed closest to the cannula structure's distal end at a first circumferential position about the first segment and a proximal portion disposed closest to the cannula structure's proximal end at a distinct second circumferential position about the first segment such that the distal portion of the anchoring structure is closer to the second segment of the first tube than the proximal portion of the anchoring structure and the anchoring assembly is arranged obliquely with respect to the lengthwise axis of the first segment prior to angulation of the flexible or semi-flexible angulatable section of the first segment.  
 	Sommer teaches a cannula structure (20), the cannula structure comprising: 
a first tube (20), the first tube having an elongate length (Figs. 1C) and a lumen (106) therethrough (Fig. 1C), the first tube comprising: 
an anchoring assembly (30/114/168), wherein the anchoring assembly comprises at least one outwardly or radially displaceable structure (30) that is coupled to an inflation tube (114), and which is outwardly or radially displaceable away from the first lumen beyond an exterior surface of the first segment in response to clinician application of a positive pressure that introduces air or liquid into the anchoring assembly through the inflation tube (Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anchoring assembly of Khoury to incorporate the teachings of Sommer to incorporate the at least one outwardly or radially displaceable structure being coupled to an inflation tube, and which is outwardly or radially displaceable away from the first lumen beyond an exterior surface of the first segment in response to clinician application of a positive pressure that introduces air or liquid into the anchoring assembly through the inflation tube since such a modification is the result of a (96, Khoury) for another (30/114/168, Sommer) to obtain predictable results (Securing of the device).
Khoury in view of Sommer are silent regarding
wherein the anchoring assembly has a distal portion disposed closest to the cannula structure's distal end at a first circumferential position about the first segment and a proximal portion disposed closest to the cannula structure's proximal end at a distinct second circumferential position about the first segment such that the distal portion of the anchoring structure is closer to the second segment of the first tube than the proximal portion of the anchoring structure and the anchoring assembly is arranged obliquely with respect to the lengthwise axis of the first segment prior to angulation of the flexible or semi-flexible angulatable section of the first segment.  
Twardowski teaches a cannula structure (Figs. 3-7, Twardowski), the cannula structure comprising: 
an anchoring assembly (38), wherein the anchoring assembly comprises at least one outwardly or radially displaceable structure (38), and the anchoring assembly is arranged obliquely with respect to the lengthwise axis of the first segment prior to angulation of the flexible or semi-flexible angulatable section of the first segment (Figs. 3-6, if the device of Fig. 3 were straightened out, the flange 38 would still be sloped with the respect to the longitudinal axis of the device).   	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the anchoring assembly of Khoury in view of Sommer to incorporate the teachings of Twardowski to incorporate being arranged obliquely with respect to the lengthwise axis of the first segment prior to angulation of the flexible or semi-flexible angulatable section of the first segment since such a modification is the result of a simple substitution of one known element (Non-oblique configuration of 30, Sommer) for another (Oblique configuration of 38, Twardowski) to obtain predictable results (Anchoring of cannula structure).  The modification of Khoury in view of Sommer further in view of Twardowski would teach wherein the anchoring assembly has a distal portion (Top 30 in Fig. 1C of Sommer) disposed closest to the cannula structure's distal end at a first circumferential position about the first segment and a proximal portion (Bottom 30 in Fig. 1C of Sommer) disposed closest to the cannula structure's proximal end at a distinct second circumferential (Because 30 of Sommer was modified by Twardowski to be arranged obliquely, this would result in the top 30 of Sommer being disposed closer to one end of the cannula structure at a first circumferential position and the bottom 30 of Sommer being disposed closed to the other end of the cannula structure at a second circumferential position and because the distal portion is closer to an end/the distal end of the cannula structure, it would also be located closer to the second segment of the first tube of Khoury than the proximal portion).
Regarding claim 3, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 1, wherein the inflatable cuff partially resides within portions of a wall thickness of the first segment (Fig. 1C).  
Regarding claim 6, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 1, wherein the anchoring assembly comprises a plurality of outwardly or radially displaceable structures (Top 30/Bottom 30 in Fig. 1C, Sommer) disposed about portions of the circumference of the first segment (Fig. 1C, Sommer), and wherein the plurality of outwardly or radially displaceable structures includes a first outwardly or radially displaceable structure (Top 30) disposed closest to the cannula structure's distal end (Because 30 of Sommer was modified by Twardowski to be arranged obliquely, this would result in top 30 of Sommer being disposed closer to an end/the distal end of the cannula structure), and a second outwardly or radially displaceable structure (Bottom 30) distinct from the first outwardly or radially displaceable structure and disposed proximal to the first outwardly or radially displaceable structure (Because 30 of Sommer was modified by Twardowski to be arranged obliquely, this would result in bottom 30 of Sommer being distinct from the first outwardly or radially displaceable structure as well as being disposed proximal to the first outwardly or radially displaceable structure).  
Regarding claim 7, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 6, wherein the set of fenestrations includes a first fenestration (See Image 1) and a second fenestration (See Image 1) disposed at different distal locations relative to each other along the first segment and different circumferential locations relative to each other along the first segment (See Image 1), and wherein the first outwardly or radially displaceable structure is disposed distal to the first fenestration, and the second outwardly or radially displaceable structure is disposed distal to the second fenestration (Top 30 of Sommer would be disposed distal to first fenestration and bottom 30 of Sommer would be disposed distal to the second fenestration because it was modified by Twardowski to be arranged obliquely, furthermore, Khoury already teaches this limitation, as shown in Fig. 7 and Image 1 provided above, with the anchoring assembly/anchor 96 being disposed distal to both the first and second fenestrations).  
Regarding claim 8, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 6, wherein the anchoring assembly comprises (a) an inflatable cuff (30, Sommer), or (b) a rigid or generally rigid annular fluid transport channel fluidically coupled to the plurality of outwardly or radially displaceable structures.  
Regarding claim 9, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 8, wherein the anchoring assembly comprises the inflatable cuff (30, Sommer), wherein the plurality of outwardly or radially displaceable structures (Top 30 and bottom 30, Sommer) comprises a plurality of flange members (Top 30 and bottom 30, Sommer) fluidically coupled to the inflatable cuff (Fig. 1C, Sommer), and wherein each of the plurality of flange members is outwardly or radially displaceable away from the first lumen in response to inflation of the inflatable cuff (Paragraph [0076]).  
Regarding claim 10, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 9, wherein each of the plurality of flange members protrude away from and beyond the exterior surface of the first segment responsive to inflation of the inflatable cuff (Fig. 1C, Paragraph [0076]) while the inflatable cuff (i) resides at least partially within the thickness of a wall of the first segment (Fig. 1C, Paragraph [0076]), or (ii) remains internal to the exterior surface of the first segment.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US Publication 2014/0018619 A1) in view of Sommer (US Publication 2015/0018725 A1) further in view of Twardowski et al. (US Patent 4,687,471 A) further in view of Hopper et al. (US Patent 5,697,946 A).
Regarding claim 2, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 1, wherein the anchoring assembly comprises an inflatable cuff (30, Sommer) that is disposed about the first segment (Fig. 1C, Sommer), and wherein the inflation tube is fluidically coupled to the inflatable cuff (Fig. 1C, Sommer).  
Khoury in view of Sommer further in view of Twardowski are silent regarding
wherein the inflation tube is fluidically coupled to a one-way valve assembly.
Hopper teaches a cannula structure (Figs. 1-5), the cannula structure comprising:
an anchoring assembly (Figs. 1-3), the anchoring assembly is coupled to an inflation tube (18), and wherein the inflation tube is fluidically coupled to a one-way valve assembly (20) and an inflatable cuff (10).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inflation tube of  Sommer to incorporate the teachings of Hopper to incorporate being fluidically coupled to a one-way valve assembly in order to provide purposes of introducing inflation fluid (liquid or gas) into the inflation tube (Col 5, lines 37-39).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US Publication 2014/0018619 A1) in view of Sommer (US Publication 2015/0018725 A1) further in view of Twardowski et al. (US Patent 4,687,471 A) further in view of Amplatz et al. (US Patent 4,995,866 A).
Regarding claim 13, Khoury in view of Sommer further in view of Twardowski disclose the cannula structure of claim 1, but are silent regarding further comprising a second tube configured for mating engagement with the first tube and which serves as a dilator relative to the first tube.
 	Amplatz teaches a cannula structure (Fig. 2), the cannula structure comprising a first tube (10), further comprising a second tube (20) configured for mating engagement with the first tube (Fig. 2) and which serves as a dilator relative to the first tube (Fig. 2). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cannula structure of Khoury in view of Sommer further in view of Twardowski to incorporate the teachings of Amplatz to incorporate a second tube configured for mating engagement with the first tube and which serves as a dilator relative to the first tube in order to dilate an opening in an outer vascular wall (Col 6, lines 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783          

/BRANDY S LEE/Primary Examiner, Art Unit 3783